Title: To James Madison from Isaac Cox Barnet, 30 June 1801 (Abstract)
From: Barnet, Isaac Cox
To: Madison, James


30 June 1801, Bordeaux. Transmits duplicate of last dispatch with packet from Cathalan. Decision of minister of marine on seamen at Rochefort and Saumur still unknown. Three at Rochefort deserted from the Eagle, and report of one seaman is enclosed. Has received no reply from Murray on the Lloyd family, whom he continues to support. Local commissary has referred Burley case to ministers of justice and exterior relations for instructions but has received no reply yet. Encloses copy of declaration by Burley. Complains that local ship brokers take the letters brought by U.S. vessels and make first delivery to their friends, to detriment of others; suggests they be delivered immediately to consulate. Captain of schooner Sarah, which sailed from New York on 5 Mar., upon sighting suspicious vessel, arbitrarily tossed letters overboard; reported to Barnet that seven or eight were for him. Has learned from Mountflorence’s 24 June letter that exchange of ratifications has not taken place. Local market dull; greatest activity of trade involving American cargoes has been in India dry goods. Transmits French gazettes.
 

   
   RC and enclosures (DNA: RG 59, Bordeaux, vol. 1). RC 7 pp. Copy (ibid.) docketed by Wagner as received 9 Oct. Numbered enclosures partly in French.


